Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156622(80)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  W A FOOTE MEMORIAL HOSPITAL,                                                                                       Justices
  d/b/a ALLEGIANCE HEALTH,
             Plaintiff-Appellant,
                                                                   SC: 156622
  v                                                                COA: 333360
                                                                   Kent CC: 15-008218-NF
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
            Defendants-Appellees,
  and

  JOHN DOE INSURANCE COMPANY,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan County Road Commission
  Self-Insurance Pool to file a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before October 5, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 28, 2018

                                                                              Clerk